TBS INTERNATIONAL & SUBSIDIARIES                  EXHIBIT 10.7
 
 
TBS INTERNATIONAL LIMITED
Commerce Building
Chancery Lane
Hamilton HM 12
Bermuda
 
tel:  441-295-9230
fax: 441-295-4957
info@windcrest.brn
www.tbsship.corn
 
June 29, 2005
 
Dear Mr. Lepere:
 
In connection with your performance of services for TBS International Limited, a
Bermuda company (the “Company”), the Company is willing to grant to you the
number of Class A Common Shares, par value $0.01 per share, of the Company (the
“Common Shares”), listed on the signature page hereto (the “Subject Shares”). 
This letter acknowledges your acceptance of the terms of the grant of the
Subject Shares.
 
The Subject Shares shall be granted pursuant to the TBS International Limited
2005 Equity Incentive Plan (the “Plan”) and shall be subject to the terms
thereof.  The Subject Shares will vest, and you will have unrestricted ownership
rights in those shares, in 25% increments on each of the first through the
fourth anniversaries of the date of the grant, which was June 29, 2005, assuming
that you are an employee of the Company or an Affiliate (as defined in the Plan)
on the applicable vesting date.  In addition, if there is a change in control of
the Company or if the Company without cause terminates your employment, the
Subject Shares will continue to vest on each applicable vesting date.  Absent an
election by you, you will have ordinary taxable income equal to the fair market
value of the Subject Shares as of each vesting date.  You should consult a tax
advisor regarding the tax treatment of the grant of the Subject Shares, their
vesting, and any tax elections that may be available to you.
 
The Subject Shares are not transferable by you for any reason prior to the
vesting date, and any unvested Subject Shares will be forfeited back to the
Company without payment therefor (other than a payment of US$.01 per share) if
you terminate employment for any reason (other than termination by the company
without cause) before an applicable vesting date.  You further acknowledge that
this agreement is irrevocable and shall be binding upon your heirs, legal
representatives, successors and assigns.
 
                                Very truly yours,
 
TBS INTERNATIONAL LIMITED
 

     /s/ Joseph E. Joyce                        
President, Chief Executive Officer, Chairman and Director
 
AGREED AND ACCEPTED:
 
   /s/ Ferdinand V. Lepere     
Number of Shares:  100,000
 